Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2. 	This communication is in response to RCE filed on 01/26/2021.

Reason for Allowance
3.	The following is an examiner's statement of reasons for allowance: none of the prior art of record taken singularly or in combination teaches or fairly suggests a method for utilizing in one of computer storage nodes in a distributed share storage system. More particularly, the prior art of record was not found to teach using the display panel displaying the data pattern of the first detection signal for the operator based on the adjusted time scale to make the operator select the data pattern's partial pattern which is located within a region displayed by the display panel, the data pattern's other portions 20are not located within the region; in response to the partial pattern selected by the operator  using a first portion of the first detection signal corresponding to only the partial pattern of the data pattern as reference signal, the reference signal is generated as a normal reference signal in response to 25an event that the operator selects the partial pattern as a normal pattern and the reference signal is generated as an abnormal reference signal in response to an event that the operator selects the partial pattern a an abnormal pattern. Therefore, the above identified limitations, when taken in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

02/11/2021
/KIDEST MENDAYE/
Examiner, Art Unit 2457  

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457